Citation Nr: 1204476	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  While in August 2008 the Veteran requested a Central Office hearing, he thereafter withdrew that request in October 2008. Therefore, Board adjudication of the current appeal may go forward without scheduling the Veteran for a hearing.

The Veteran was afforded a hearing before a decision review officer (DRO) in December 2007.  A copy of the transcript has been associated with the record.

In September 2009 and February 2011, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in October 2010 and September 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by pain and minimal limitation of motion; the evidence does not show limitation of extension 10 degrees or more; limitation of flexion 45 degrees or less; locking; ankylosis; recurrent subluxation; lateral instability; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  

2.  The evidence does not show that the Veteran's service-connected left knee disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of the currently assigned 10 percent for the service-connected degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  Application of extraschedular provisions for the service-connected left knee disability is not warranted.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial disability rating for his service-connected left knee disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2009 and February 2011, the Board remanded this claim and ordered either the AMC or agency of original jurisdiction (AOJ) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), obtain all pertinent VA and private treatment records and associate them with the Veteran's claims folder, and schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.
  
Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, the Veteran's claims folder indicates that attempts to locate outstanding VA and private treatment records were made by the AMC.  Further, the Veteran was provided a VA examination for his left knee and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the October 2010 and September 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in June 2005 and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the March 2006 letter pertaining to the effective-date element of the claim was provided in concurrence with the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency and AMC readjudicated the Veteran's claim in July 2008, October 2010, and September 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Board notes that the Veteran notified VA in April 2006 that he received treatment for his left knee disability at the Williamsburg VA Medical Center. 
Pursuant to the Board's remand instructions in September 2009, the AMC attempted to locate all treatment records from the Willamsburg VA Medical Center.  However, a May 2010 report indicates that a search of VA hospitals did not show any listed under that name.  As such, the AMC contacted the Veteran via telephone in order to obtain clarification as to the outstanding VA treatment records.  However, the Veteran was not able to provide sufficient clarification in order for the outstanding VA treatment records to be obtained.  As evidenced by the claims folder, the Veteran has not provided any additional response as to the outstanding VA treatment records.  

Although the absence of VA treatment records is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records.  Crucially, the AMC attempted to locate these records and documented its inability to do so.  Moreover, the Veteran had an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless. In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him).  The Board's decision to not remand the appeal for a third time to obtain these records is supported by the fact that it appears that the AMC made a sufficient attempt to locate the treatment records, and adequately notified the Veteran of its unsuccessful attempt.  Moreover, as discussed immediately below, in January 2010 VA obtained a comprehensive medical examination which is adequate for the Board to finally adjudicate the appeal.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

Additionally, pursuant to the February 2011 remand instructions, the AMC attempted to locate outstanding private treatment records pertaining to a surgical procedure on the Veteran's left knee based on the record at that time suggesting that the Veteran was to undergo such.  See a private treatment record from D.L., M.D., dated in March 2010.  Therefore, the AMC informed the Veteran via a February 2011 letter that if he had received medical treatment for his left knee since March 2010, he should complete a VA medical authorization form in order for VA to obtain these records.  Crucially, the Veteran subsequently responded that his left knee surgery was cancelled.  Moreover, although the Veteran indicated that he received treatment for his left knee in March 2010, a review of the record shows that these treatment records have been associated with his claims folder.  Accordingly, the Board finds that a remand is not necessary to obtain further private treatment records.  

The Veteran was afforded VA examinations in October 2005 and January 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left knee disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  As indicated above, he withdrew his request for a hearing before the Board.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Left Knee Disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to an increased rating for his service-connected degenerative joint disease of the left knee, which is currently evaluated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 [arthritis, recurrent subluxation or lateral instability].  See 38 C.F.R. § 4.27 (2011) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].
 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The competent evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of his left knee.  See, e.g., the January 2010 VA examination report.  Accordingly, because the evidence of record indicates arthritis of the Veteran's left knee, the Board finds that Diagnostic Code 5003 [arthritis], with further consideration of Diagnostic Codes 5260 and 5261 [limitation of leg motion], are for application.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

During the period under consideration, the Veteran has not specifically reported episodes of either recurrent subluxation or lateral instability.  In fact, he denied symptoms such as deformity, giving way, instability, weakness, episodes of subluxation, locking episodes, or effusion to the January 2010 VA examiner.  However, he stated at the December 2007 DRO hearing that his knee feels weak when in the process of lifting objects.  

The Board notes that the Veteran is competent to attest to experiencing weakness in his knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

However, the clinical evidence of record is pertinently absent that either recurrent subluxation or lateral instability of the Veteran's knee exists.  In particular, upon examination, the January 2010 VA examiner indicated no findings of crepitation, mass behind the knee, grinding, clicks or snaps, instability, or other abnormality.  An X-ray report of the Veteran's left knee revealed no evidence of fracture, dislocation, joint effusion, significant narrowing of the joint space, or evidence of loose bodies in the joint.  Additionally, the Veteran did not report either subluxation or instability to the October 2005 VA examiner, and the examiner pertinently noted upon examination that the Veteran's knee was stable.  Although an anterior cruciate ligament protecting brace was suggested by D.A., M.D., in March 2010, and cartilage irregularities as well as crepitation in the left knee were noted upon examination at that time, there was no documentation of either episodes of subluxation or lateral instability.  Based on the lack of any competent evidence of instability or subluxation in the Veteran's left knee, the Board finds that Diagnostic Code 5257 does not apply in this case.  

The Board additionally notes that there is no evidence of locking of the knee, disability caused by cartilage removal, or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5258, 5259, and 5262 do not apply in this case.

The medical evidence of record demonstrates that the Veteran's left knee disability is manifested by joint pain and limited range of motion.  This symptomatology is congruent with the criteria set out in Diagnostic Codes 5260 [limitation of flexion] and 5261 [limitation of extension].  Accordingly, the Board finds that rating the Veteran under Diagnostic Codes 5260 and 5261 is appropriate in this case.  Moreover, a veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.
Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Schedular rating

The Veteran was afforded a VA examination in October 2005.  He complained of pain in his knees, which occurred mostly when he ran or jumped, but also occurred when bending.  He further indicated that he experienced flare-ups, and that he experienced fatigue.  He also noted that lifting heavy objects was difficult.  The Veteran did not use medication for treatment.  

Upon physical examination, the VA examiner noted that the Veteran's left knee was nontender on palpation, and showed no weakened motion against strong resistance. Range of motion testing revealed flexion up to 140 degrees and extension of zero degrees.  The examiner reported no additional loss of range of motion after repetitive movement.  He diagnosed the Veteran with degenerative joint disease of the left knee with mild functional impairment.  

At the December 2007 DRO hearing, the Veteran continued his complaints of experiencing difficulty lifting heavy objects.  He also stated that he had difficulty coming back up from a squatting position, and that he occasionally used aspirin for treatment.

The Veteran was provided a subsequent VA examination in January 2010.  He complained of pain and swelling in the left knee, although he denied flare-ups as well as assistive devices and limitation to walking.  He stated that the left knee disability did not affect recreation, feeding, bathing, dressing, toileting, or grooming; mildly affected chores and driving; moderately affected shopping; severely affected exercise; and prevents him from participating in sports.  

Upon physical examination, the VA examiner documented a normal gait, and no other evidence of abnormal weight bearing or loss of bone.  He also indicated tenderness along the lateral knee.  Range of motion testing revealed flexion up to 134 degrees and extension of zero degrees with no objective evidence of pain with active motion on the left side.  There was no additional limitation with repetitive motion.  The VA examiner further noted, however, that there was stable ankylosis of the Veteran's left knee which did not cause abnormalities of flexion or extension.  An X-ray report of the Veteran's left knee revealed minimal sclerosis along the articular surface of the medial condyle of the tibia and there was slight squaring of the cortex on the medial aspect.  However, there was no evidence of fracture, dislocation, joint effusion, significant narrowing of the joint space, or loose bodies in the joint.  The Veteran was diagnosed with early degenerative arthritis of the left knee.          

A private treatment record dated in March 2010 from Dr. D.A. documented treatment for the Veteran's left knee.  The Veteran complained of left knee pain and swelling which caused impairment walking and sleeping.  Examination of the left knee demonstrated full extension and 120 degrees flexion.  Further, collateral and cruciate ligaments were intact, although the Veteran demonstrated medial joint space pain and to a lesser extent some patellofemoral joint space discomfort with range of motion and mild crepitation.  Stress testing created minimal discomfort.  An X-ray report showed some mild arthritic change and mild lateral maltracking of the patella which was symmetric from side to side.  An MRI report revealed horizontal tearing of the body and anterior horn of the lateral meniscus with extensive parameniscal cyst formation anteriorly; chronic, appearing complete anterior cruciate ligament tear; chondral surface irregularity overlying the superior apex of the patella and of the lateral facet of the patella; focus of cartilage delamination of the weight-bearing surface of the medial femoral condyle; and chondral surface irregularity of the posterior/lateral femoral condyle as well as a focus of full thickness cartilage loss of the weight-bearing surface of the lateral tibial plateau.    

With respect to the January 2010 VA examiner's report that the Veteran had ankylosing with his left knee, "ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Under Diagnostic Code 5256 [ankylosis of the knee], a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees; a 40 percent evaluation is assigned for ankylosis in flexion between 10 degrees and 20 degrees; a 50 percent evaluation is assigned for ankylosis in flexion between 20 degrees and 45 degrees; and a 60 percent evaluation is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  

The notation of ankylosis in the January 2010 examination report is inconsistent with the remainder of the objective evidence.  In particular, as discussed above in the same examination, the Veteran demonstrated left knee flexion from zero to 134 degrees and extension of zero degrees.  Moreover, the March 2010 private treatment record from Dr. D.A. indicated that the Veteran demonstrated full extension and 120 degrees flexion of his left knee upon examination.  There is no other medical treatment record during the course of the appeal which indicates that the Veteran has ankylosis of his left knee.  As such, the Board finds the weight of the evidence is against a finding of ankylosis of the left knee.  The Veteran has been show to have range of motion (albeit with some limitation) in his left knee throughout the course of the appeal.  Accordingly, the Veteran is not entitled to a higher disability rating based on ankylosis of the left knee.

With regard to forward flexion of the Veteran's left knee, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is exceeded by the 140, 134, and 120 degrees recorded with the most recent evidence.  There is no evidence which indicates that a greater limitation of flexion currently exists during this period.  Thus, without evidence of limitation of flexion of 45 degrees or less in the left knee, a compensable disability rating for left knee flexion cannot be assigned based on Diagnostic Code 5260.

With regard to extension of the Veteran's left knee, Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, range of motion testing conducted during the October 2005 VA examination, January 2010 VA examination, and the March 2010 private treatment evaluation by Dr. D.A. indicate left knee extension was zero degrees.  There is no competent evidence of record indicating a greater limitation of extension.  Thus, without limitation of extension of 10 degrees or more, a compensable disability rating for left knee extension cannot be assigned based on Diagnostic Code 5261.  

Where X-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned under Diagnostic Code 5003.  So it is in this case.  Accordingly, an increased disability rating is not warranted under Diagnostic Code 5003.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2011).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of difficulty walking and sleep impairment caused by the left knee disability.
  
However, range of motion testing conducted during the January 2010 VA examination, the most recent VA examination, indicated forward flexion up to 134 degrees and extension limited to zero degrees with crucially no objective evidence of pain with active motion on the left side.  There was no additional limitation with repetitive motion.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the left knee disability under 38 C.F.R. § 4.40 and 4.45.  The current assigned disability rating adequately compensates the Veteran for any functional impairment attributable to his service-connected left knee disability.  See 38 C.F.R. §§ 4.41, 4.10 (2011).
The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected left knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed as a field service technician on a full-time basis.  See the January 2010 VA examination report.  The Veteran reported to the January 2010 VA examiner that he lost one week of work in the past 12 months due to fatigue caused by his service-connected left knee disability.  The Board therefore notes that it has no reason to doubt that the Veteran's left knee symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The evidence of record is absent any indication of frequent hospitalization for the service-connected left knee disability during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his left knee disability renders him unable to maintain substantial and gainful employment.  On the contrary, the Veteran has stated that he is currently employed as a field service technician.  See the January 2010 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


